
	
		III
		112th CONGRESS
		2d Session
		S. RES. 407
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2012
			Ms. Stabenow (for
			 herself and Mr. Roberts) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  executives of the bankrupt firm MF Global should not be rewarded with bonuses
		  while customer money is still missing.
	
	
		Whereas on October 31, 2011, MF Global Holdings, Ltd.,
			 filed for Chapter 11 bankruptcy protection in the United States Bankruptcy
			 Court for the Southern District of New York after reporting that as much as
			 $900,000,000 in customer money had gone missing;
		Whereas MF Global Holdings, Ltd. is the parent company of
			 MF Global, Inc., formerly a futures commission merchant and broker-dealer for
			 thousands of commodities and securities customers;
		Whereas following the bankruptcy filing, Judge Louis
			 Freeh, the court-appointed trustee for the liquidation of MF Global Holdings,
			 retained certain employees of the MF Global entities at the time of the
			 bankruptcy, including the chief operating officer, the chief financial officer,
			 the general counsel, and other individuals, in order to assist the liquidation
			 process;
		Whereas on March 8, 2012, the Wall Street Journal reported
			 that Mr. Freeh may ask the bankruptcy court judge to approve
			 performance-related bonuses for the chief operating officer, chief financial
			 officer, the general counsel, and the other employees;
		Whereas according to the court-appointed trustee for the
			 liquidation of MF Global, Inc. under the Securities Investor Protection Act of
			 1970 (15 U.S.C. 78aaa et seq.), Mr. James Giddens, the total amount of customer
			 funds still missing could be as much as $1,600,000,000;
		Whereas on March 15, 2012, all of the members of the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate sent a letter
			 to Mr. Freeh urging him not to reward senior executives of the bankrupt MF
			 Global entities with performance-related bonuses while customer money is still
			 missing;
		Whereas on March 16, 2012, Mr. Freeh responded to the
			 members of the Committee on Agriculture, Nutrition, and Forestry of the Senate,
			 stating that he has not made any decisions regarding the payment of bonuses to
			 former senior executives of the firm;
		Whereas the Commodity Futures Trading Commission, the
			 court-appointed trustee for the liquidation of MF Global, Inc. under the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.), and other
			 Federal authorities are investigating the events leading up to the bankruptcy
			 in an effort to return customer money and prosecute any wrongdoing; and
		Whereas as of the date of agreement to this resolution,
			 none of the investigators have stated public conclusions regarding the exact
			 location of the missing money or whether criminal wrongdoing was involved: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that bonuses should not be paid to the executives and employees who were
			 responsible for the day-to-day management and operations of MF Global until its
			 customers’ segregated account funds are repaid in full and investigations by
			 Federal authorities have revealed both the cause of, and parties responsible
			 for, the loss of millions of dollars of customer money.
		
